Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant has cancelled claims 8-10, 12-13, 15-16 and 19 in the Arguments/Remarks dated: 04/06/2021.
The closest prior art is Song and Knapton.  Together these teach all the limitations of the claims except the number average molecular weight.  This was indicated in the office action of 3/16/2021.
Regarding claims 1-7, 11, 14, 17-18, and 20-35
A viscosity index improver comprising a reaction product of
(i)    an acylated copolymer obtainable by acylating, with an acylating agent, a copolymer of ethylene and one or more C3-C10 alpha-olefins having a number average molecular weight of 20,000 to 250,000 g/mol as measured by GPC, an ethylene content of the copolymer of ethylene and one or more C3-C10 alpha-olefins is 10 mol% to 70 mol% and the C3-C10 alpha-olefin content of the copolymer of ethylene and one or more C3-C10 alpha-olefins includes at least 40 mol% of propylene when the one or more C3-C10 alpha-olefins comprises propylene; and
(ii)    a compound selected from one or more compounds of the formulae (I) as found in claim 1
wherein Ri is selected from a hydrogen and an optionally substituted linear or branched alkyl or alkenyl group; and R2is an optionally substituted linear or branched alkyl or alkenyl group, and a sum of a number of carbon atoms of Ri and R2 is from 7 to 31;
Markush formula (II) as found in claim 1
wherein R3, R4, and R5 are independently selected from an optionally substituted linear or branched alkyl or alkenyl group, and a sum of a number of carbon atoms of R3, R4 and R5 is from 7 to 31;
The alkyl or alkenyl groups of the compounds of the formulae (I) or (II) are optionally substituted with one or more of halo groups, alkoxy groups, mercapto groups, nitro groups, nitroso groups, sulfoxy groups, pyridyl groups, furyl groups, thienyl groups, imidazolyl groups, and sulfur, and no more than two non-hydrocarbon substituents are present for every ten carbon atoms in the alkyl or alkenyl group, is not taught or fairly suggested in the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771